NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              FEB 16 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

OUSMAN BALDEH,                                   No. 08-73635

              Petitioner,                        Agency No. A096-556-752

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 2, 2010**
                                Seattle, Washington

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and MOSMAN, ***
District Judge.

       Ousman Baldeh, a native and citizen of the Gambia, petitions for review of a

decision of the Board of Immigration Appeals (BIA) affirming an Immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael W. Mosman, District Judge for the District of
Oregon, sitting by designation.
Judge’s (IJ) denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).



      1. Baldeh’s petition for review of his asylum claim is denied. The asylum

application was untimely and the IJ’s determination that no changed circumstances

existed to excuse the delay was supported by substantial evidence. See Dhital v.

Mukasey, 532 F.3d 1044, 1050 (9th Cir. 2008).



      2. Baldeh’s petition for review of his withholding of removal claim is also

denied. Substantial evidence supports the IJ’s determination that Baldeh failed to

establish an objectively reasonable fear of future persecution, thereby falling short

of the required showing of a “clear probability” of persecution. Canales-Vargas v.

Gonzales, 441 F.3d 739, 746 (9th Cir. 2006).



      3. Baldeh’s petition for review of his claim under the CAT is dismissed

because he failed to exhaust his administrative remedy by raising this issue before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).



DISMISSED in part, DENIED in part.


                                     Page 2 of 2